IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,897


                      EX PARTE DONALD CRAIG CONNER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-15583-AA IN THE 159TH DISTRICT COURT
                           FROM ANGELINA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to delivery of a

controlled substance and originally received deferred adjudication community supervision. He was

later adjudicated guilty and was sentenced to twenty-five years’ imprisonment.

        Applicant contends that he is being denied credit for time he spent awaiting revocation of his

parole. The trial court has filed findings of fact and conclusions of law, supported by the record,

which indicate that Applicant is entitled to relief. The record indicates that a pre-revocation warrant

was issued on April 14, 2009. On September 20, 2009, Applicant was arrested for a new charge of
                                                                                                     2

driving while intoxicated. The records of the Angelina County Sheriff reflect that Applicant was

also being held pursuant to the parole violation warrant. Although the warrant was not served on

Applicant until February 23, 2010, Applicant was subject to a parole “hold” from the date of his

arrest on September 20, 2009 until his revocation on April 22, 2010. Applicant is currently receiving

credit from February 23, 2010 until his revocation.

       The trial court concludes that Applicant is entitled to credit from September 20, 2009, until

his revocation because he was held in the Angelina County Jail pursuant to the “parole hold” during

that time. Applicant is entitled to relief. See Ex parte Price, 922 S.W.2d. 957 (Tex. Crim. App.

1996); Ex parte Canada, 754 S.W.2d 660 (Tex. Crim. App. 1988).

       Relief is granted. If Applicant's records have not already been corrected, the officials at the

Texas Department of Criminal Justice, Correctional Institution Division and Paroles Division are

hereby ordered to amend Applicant's records to reflect an additional 156 days of jail time credit.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: October 31, 2012

Do Not Publish